Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Advisory Action is responsive to the communication filed on 02/09/21.
Claims 1-16 are pending in the application.



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.   Applicant traverses the applied combination of prior art with respect to the claim 1 as described below.  Applicant does not individually argue claims 2-11 and 12-16.

35 USC 103 Analysis (Reference purposes only and cited by Examiner)
As per claim 1, Spring et al. teaches a system for controlling a plurality of lines, wherein each line is at least one of a production line and a distribution line, the system comprising:  
5a master room subsystem (Figure 6- 30, Figure 4- 30a) comprising a first control device  hosting an [[OPC UA server]]; and,   
for each line, a line control subsystem (Figure 4- 50), wherein the line control subsystem comprises:
 second control device per line ( Figure 4- 16, 16’), on which an operating system is 10running, the second control device hosting [[an OPC UA client]]  0066
at least one field device (figure 4- 15); and 
a connection device per line (Figure 4, 0102, 0106), 
 15wherein the at least one field device communicates with the second control device via the connection device (0106 e.g. see I/O), wherein the at least one field device is connected to the connection device through the a point-to-point digital communication interface and the connection device has one port per field device (0102)
        Sangi teaches OPC UA server and OPC UA client communication interface (0015, 0016, 0018, Figure 5, 0027)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Sangi (e.g. providing a plant control system accessible via OPC UA machine-to-machine networks), to teachings of Spring (e.g. communicating between a server and remote client machines for data exchange, wherein the second control device comprises one of a camera or computer), would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art would realize a benefit of UA OPC implementation based on part of the advantages disclosed (Sangi, 0018 e.g. “Thus, corresponding OPC UA object types are created from declarations of function  blocks in the PLC and corresponding OPC UA objects from instances of the function blocks.  This results in the advantage that a control program, regardless of the controller being used and the OPC is always implemented in the same structure of objects in the address space.”). Whether the communication functions are integrated as part of a camera processor or external, the functions are realized independent of the characterization of the particular device (e.g. camera w/ processor, external controller w/ processor, printer w/ processor, etc)


Applicant’s Arguments:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., OPC UA for communicating between first control device and second control device; facilitating communication while shielding the second control device (which may be a smart camera) from the physical wiring interface towards the individual field devices; the system is simpler and less onerous as a control cabinet and a PLC per line are not necessary; it is also easier to configure the system, such as implementing changes in all lines simultaneously) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, the Examiner respectfully submits Applicants arguments as to the advantages are not supported by evidence (e.g. “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration,” MPEP 2145)
Applicant argues the PLC of Sangi does not host an OPC UA client and is provided separately for a plurality of PLCs (201) and the interpreter is further coupled to the OPC UA client so as to interface the plant control system and the PLCs.  Applicant further states the system of Sangi is quite complicated and needs much space due to requiring a plurality of devices.
First, the Examiner respectfully submits Applicants arguments as to the advantages and/or complications are not supported by evidence or reflected in the claim language (e.g. “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration,” MPEP 2145)
Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the Examiner identified each OPC UA client and OPC UA server, which when integrated within the respective first control device and second control device would realize a means for communication between said devices while realizing the advantages of at least improved security (Sangi: “OPC-UA provides a cross-platform service-oriented architecture (SOA) for process control, while enhancing security and providing an information model. Thus, the OPC UA overcomes the proprietary problems of the original OPC, which was based on the Microsoft Windows only process exchange COM/DCOM, whereas DCOM is the short for Distributed Component Object Model, which is a proprietary Microsoft technology for communication among software components distributed across networked computers. DCOM, also referred as “Network OLE”, extends Microsoft's COM, and provides the communication frame under Microsoft's COM+ application server infrastructure. The addition of the “D” to COM refers to the use of DCE/RPC (Distributed Computing Environment/Remote Procedure Calls), and of the modified version of DCE/RPC, the Microsoft's enhanced version MSRPC (Microsoft Remote Procedure Call),” 0013-15). 
 The Examiner agrees with Applicant’s characterization of Sangi’s PLC as not hosting a OPC UA client; however, the Examiner relied upon the OPC UA server and OPC UA client elements of Sangi for realizing a means to communicate.  While the particular PLC configuration of Sangi may differ than the claimed control system configuration as claimed, absent the claim limitations further detailing the OPC UA client/server details, the Examiner respectfully submits the PLC configuration was not relied upon or considered as teaching away from the application of Sangi, supra 103 analysis above.  
The Examiner respectfully submits the applied combination of prior art teaches each and every limitation.  It is suggested to reflect the particular advantages of each OPC UA element; its particular functionality; and/or defining the structure, routines, and sub-sets of functions that reflect the advantages outlined by Applicant.  The claims simply recite OPC UA client/server without distinguishing between the advantages realized by Applicant and the advantages realized by Sangi.  The claims recite the incorporation of a OPC UA client/server per control device and do not limit the application of OPC UA client/server objects from available prior art to at least achieve a means of communication in process control systems while realizing the aforementioned benefits. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117